In the deed of trust given by Collier and wife to the Delta Grocery  Cotton Company it was provided that such deed of trust should cover all the crops of cotton, cotton seed, corn, and all other agricultural products planted and then being grown, and all such crops as may be planted and grown during the year 1923 on the lands described therein, "together with all rights, liens, and claims to and on said crops they may at any time have." We hold that the provision quoted above had the effect *Page 697 
of an equitable assignment by Collier and wife to the Delta Grocery  Cotton Company of the notes of the subtenant, Mix, provided Collier owned the said notes at the time of the giving of the deed of trust, and it was not intended in the original opinion to decide whether he then owned such notes or not. If he did not own the notes at such time, and did not hold a lien against the crops of Mix at such time or thereafter, of course the title to the Mix notes would not pass by the deed of trust. The bill is a little indefinite about whether Collier then owned the Mix notes or not, but we think that, considering the entire pleadings and exhibits, the inference to be drawn therefrom is that he did own the Mix notes, and by the deed of trust conveyed it at least in equity.
As we held the suit prematurely brought and dismissed the bill, this matter can be presented whenever a new bill is filed. The suggestion of error is therefore overruled.
Overruled.